                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:15CR3076

      vs.
                                                          ORDER
THOMAS PETERSON,

                   Defendant.


      On the court’s own motion, and following three oral extensions of time,

      IT IS ORDERED that:

      (1) The defendant through his counsel may submit a reply brief concerning
his compassionate release motion on or before July 28, 2021.

      (2)   The compassionate release motion shall be deemed submitted on July
29, 2021.

      (3) The Clerk’s office shall provide a copy of this order to the Federal
Public Defender, the United States Attorney, and Supervising United States
Probation Officer Aaron Kurtenbach.

      Dated this 14th day of July, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
